                        1:21-cv-01168-MMM-JEH # 10            Page 1 of 5
                                                                                                      E-FILED
                                                                     Monday, 02 August, 2021 04:08:01 PM
                                                                             Clerk, U.S. District Court, ILCD

                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS
                                    PEORIA DIVISION

WARITH R. MUHAMMAD and                               )
RAW HIT ENTERTAINMENT,                               )
                                                     )
               Plaintiffs,                           )
                                                     )
               v.                                    )      Case No. 21-1168
                                                     )
HOME BOX OFFICE, INC.                                )
                                                     )
               Defendant.                            )

                                   ORDER AND OPINION

       This matter is now before the Court on Defendant, Home Box Office, Inc’s. (“HBO”),

Motion to Dismiss Plaintiffs Warith R. Muhammad and Raw Hit Entertainment’s, (“Plaintiffs”)

pro se Complaint under Fed. R. Civ. P. 12(b)(6). ECF No. 6. For the reasons stated below,

Defendant’s Motion to Dismiss is GRANTED.

                                        BACKGROUND

       Plaintiffs Warith R. Muhammad and Raw Hit Entertainment allege that Defendant’s

television show “HBO/The Shop-with Lebron James” (The Shop: Uninterrupted, hereinafter, the

“Series”) infringes their copyright. ECF No. 1-2. On February 7, 2020, Plaintiff Muhammed

notified Defendant of his allegation and demanded that Defendant immediately cease and desist

from further infringement. Id. Additionally, contained within this same communication, Plaintiff

Muhammed proffered a settlement offer to Defendant. Id. On July 28, 2020, Plaintiffs filed a

Complaint against Defendant in the Circuit Court of the Tenth Judicial Circuit for Peoria County,

Illinois. Id. On June 4, 2021, Defendant removed the case to the United States District Court for

the Central District of Illinois citing federal question and diversity jurisdiction. ECF. No. 1. On

June 11, 2021, Defendant filed a Motion to Dismiss for Failure to State a Claim. ECF. Nos. 6, 7.


                                                1
                        1:21-cv-01168-MMM-JEH # 10                Page 2 of 5




On June 25, 2021, Plaintiffs filed their response to the Motion to Dismiss. ECF. No. 9. This

Opinion follows.

                      STANDARD OF REVIEW: MOTION TO DISMISS

        Dismissal under Federal Rule of Civil Procedure 12(b)(6) is proper if a complaint fails to

state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). To survive a motion to

dismiss, a complaint must contain sufficient factual matter, which when accepted as true, states a

claim for relief that is plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Plausibility

means alleging factual content that allows a court to reasonably infer that the defendant is liable

for the alleged misconduct. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 547 (2007). A plaintiff’s

claim must “give enough details about the subject matter of the case to present a story that holds

together,” to be plausible. Swanson v. Citibank, N.A., 614 F.3d 400, 404 (7th Cir. 2010). A court

must draw all inferences in favor of the non-moving party. Bontkowski v. First Nat’l Bank of

Cicero, 998 F.2d 459, 461 (7th Cir. 1993).

        When evaluating a motion to dismiss, courts must accept as true all factual allegations in

the complaint. Ashcroft, 556 U.S. at 678. However, the court need not accept as true the

complaint’s legal conclusions; “[t]hreadbare recitals of the elements of a cause of action, supported

by mere conclusory statements, do not suffice.” Id. (citing Bell Atlantic Corp., 550 U.S. at 555).

Conclusory allegations are “not entitled to be assumed true.” Ashcroft, 556 U.S. at 681.

                   LEGAL STANDARD: COPYRIGHT INFRINGEMENT

        To establish copyright infringement, a plaintiff is required to prove two elements: “(1)

ownership of a valid copyright, and (2) copying of constituent elements of the work that are

original.” Muhammad–Ali v. Final Call, Inc., 832 F.3d 755, 760 (7th Cir. 2016) (quotations

omitted). As to the second requirement, due to the rarity of direct evidence of copying, “a plaintiff



                                                   2
                        1:21-cv-01168-MMM-JEH # 10              Page 3 of 5




may prove copying by showing that the defendant had the opportunity to copy the original (often

called ‘access’) and that the two works are ‘substantially similar,’ thus permitting an inference that

the defendant actually did copy the original.” Peters v. West, 692 F.3d 629, 633 (7th Cir. 2012);

see also Nova Design Build, Inc. v. Grace Hotels, LLC, 652 F.3d 814, 817–18 (7th Cir. 2011).

       The substantially similar test, also known as the “ordinary observer” test, requires the Court

to consider “whether the accused work is so similar to the plaintiff’s work that an ordinary

reasonable person would conclude that the defendant unlawfully appropriated the plaintiff’s

protectable expression by taking material of substance and value.” Incredible Tech., Inc. v. Virtual

Tech., Inc., 400 F.3d 1007, 1011 (7th Cir. 2005) (citation omitted). The Seventh Circuit has

recently simplified the test for substantial similarity, namely, whether “the two works share enough

unique features to give rise to a breach of the duty not to copy another’s work.” Peters, 692 F.3d

at 633–34. “The test for substantial similarity is an objective one.” JCW Inv., Inc. v. Novelty, Inc.,

482 F.3d 910, 916 (7th Cir. 2007).

                                            ANALYSIS

       A. Plaintiffs do not demonstrate they have a registered copyright.

       Registration of a copyright is an essential element of a copyright infringement case.

Section 411 of the Copyright Act states that:

       [e]xcept for an action brought for a violation of the rights of the author under section
       106A(a), and subject to the provisions of subsection (b), no civil action for
       infringement of the copyright in any United States work shall be instituted until
       preregistration or registration of the copyright claim has been made in accordance
       with this title.

17 U.S.C. § 411(a). The Supreme Court recently addressed the necessary inclusion of copyright

registration prior to bringing a suit alleging copyright infringement in Fourth Est. Pub. Benefit

Corp. v. Wall-Street.com, LLC, 139 S. Ct. 881, 887, 892 (2019) (affirming dismissal of complaint



                                                  3
                        1:21-cv-01168-MMM-JEH # 10              Page 4 of 5




filed prior to affirmatively obtaining copyright registration; holding that “registration” under

Section 411 occurs “not when an application for registration is filed, but when the Register has

registered a copyright after examining a properly filed application.”).

       Plaintiffs’ Complaint does not sufficiently allege registration of any copyright. Rather, it

merely states that “copyrights have been in effect since the date they were created” and that the

“body of work are copyrighted under United States copyright law.” ECF No. 1-2 at 8. Furthermore,

the Complaint does not meet the exceptions set forth in § 106A(a) or § 411(c), which give certain

additional protections to authors of visual art and individuals that author sounds or images.

Plaintiffs also do not allege that they applied for preregistration under § 408(f). Therefore, because

the Complaint “does not include a copy of the registration certificate, nor has compliance with the

registration provisions of the Copyright Act otherwise been indicated,” dismissal is proper. Burns

v. Rockwood Distrib. Co., 481 F. Supp. 841, 845 (N.D. Ill. 1979); see also Est. of Brown v. Arc

Music Grp., 830 F. Supp. 2d 501, 516 (N.D. Ill. 2011), aff’d, 523 F. App’x 407 (7th Cir. 2013)

(“Plaintiff fails to allege that the other compositions have been registered and does not even allege

that it currently owns the copyrights to these works. This is insufficient to state a claim.”).

       B. Plaintiffs fail to demonstrate Defendant’s knowledge of, or access to, their idea.

       Plaintiffs’ claim fails for another reason. Plaintiffs have not sufficiently alleged that HBO

had a reasonable possibility of access to the idea at issue. See Selle v. Gibb, 741 F.2d 896, 901 (7th

Cir. 1984) (“The plaintiff must always present sufficient evidence to support a reasonable

possibility of access because the jury cannot draw an inference of access based upon speculation

and conjecture alone.”). Plaintiffs’ Complaint outlines mere surface level allegations that are not

adequately support with facts. In their response to the Motion to Dismiss, Plaintiffs expand on

their allegations, but even this information fails to provide enough details to withstand dismissal.



                                                  4
                        1:21-cv-01168-MMM-JEH # 10              Page 5 of 5




Plaintiffs’ claim is that on July 11, 2018, they published a “talk show/reality show trailer” entitled

“Barbershops” where Plaintiff Muhammad would “sit down in barbershops and discuss different

topics.” ECF No. 9. Plaintiffs claim that forty-eight days later, Defendant premiered a show

entitled “The Shop” using a barbershop as “the theme of the show.” Id. Though Plaintiffs claim

that their trailer had been “published world-wide through a major platform,” Plaintiffs fail to plead

sufficient facts to support this assertion and illustrate that Defendant would have ever seen the

trailer. See Design Basics, LLC v. Lexington Homes, Inc., 858 F.3d 1093, 1096 (7th Cir. 2017)

(Demonstrating that the plaintiff failed to show a reasonable possibility that builder had access to

its proposed plans. Without access, the court reasoned, there could be no copying and no copyright

infringement). In both the Complaint and response to the Motion to Dismiss, Plaintiffs never move

beyond this mere conclusory statement. Thus, Plaintiffs did not demonstrate that Defendant would

have reasonably known, or had access to, their idea.

                                          CONCLUSION
       Plaintiffs fail to demonstrate that they have a copyright or that Defendant would have had

access to their idea, among other defects. Accordingly, Defendant’s [6] Motion to Dismiss is

GRANTED and Plaintiffs’ Complaint is dismissed. Since Plaintiffs are proceeding pro se, the

Court will allow Plaintiffs thirty days to amend their Complaint. The Court may dismiss the case

on its own accord if Plaintiffs fail to adequately remedy the Complaint’s deficiencies.

       ENTERED this 2nd day of August, 2021.

                                                  /s/ Michael M. Mihm
                                                    Michael M. Mihm
                                                United States District Judge




                                                  5
